IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CAROL WAY,                          NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-4548

RICHARD AND CHRISTINA
HOLEMAN,

      Appellees.


_____________________________/

Opinion filed April 6, 2017.

An appeal from the Circuit Court for Escambia County.
Jennie M. Kinsey, Judge.

Carol Way, pro se, Appellant.

No appearance for Appellees.




PER CURIAM.

      AFFIRMED.

ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.